SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date Of Report (Date Of Earliest Event Reported): March 22, 2011 INOLIFE TECHNOLOGIES, INC. (Exact Name Of Registrant As Specified In Charter) New York 0-50863 30-0591424 (State Or Other Jurisdiction Of Incorporation Or Organization) (Commission File No.) (IRS Employee Identification No.) 8 SUITE 400 RALEIGH, NC 27615 (Current Address of Principal Executive Offices) Phone number: 919-676-5334 (Issuer Telephone Number) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act(17 CFR 240.13e-4 (c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure Effective March 22, 2011 the Company filed with the Secretary of State of the State of New York a Certificate of Amendment to the Certificate of Incorporation of the Company, pursuant to which the Company increased its number of authorized shares of common stock to 900,000,000 shares, par value of $0.0001 per share (the “Share Increase”).The Share Increase was previously approved by the Company’s Board of Directors and holders of a majority of its outstanding common stock as provided under a Definitive Information Statement on Schedule 14C filed with the Securities and Exchange Commission on February 28, 2011. Section 9 Financial Statement And Exhibits Item 9.01 Financial Statement And Exhibits. (c) Exhibits. Exhibit 3.1 Amendment to Certificate of Incorporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. INOLIFE TECHNOLOGIES, INC. March 25, 2011 By: /s/Gary Berthold Gary Berthold President 3
